EXHIBIT 10.3 RESIGNATION To the Board of Directors of Accelerated Acquisitions XII, Inc., a Delaware corporation The undersigned, being an officer and director of the above-named corporation, does hereby resign from all positions as such officer and director of the corporation. Said resignation is contingent and expressly conditioned upon (a) the sale of 22,350,000 shares of the Company’s common shares to SSM Media Ventures, Inc. and (b) the appointment of successor directors and officers of the corporation. Said resignation shall be effective on the date of the Closing of the transaction contemplated by the Subscription Agreements between the Company and SSM Media Ventures, Inc. Dated as of July 16, 2011 /S/ Timothy Neher Timothy Neher
